Citation Nr: 1622842	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  98-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.  These matters are before the Board on appeal from a January 2005 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  When this case was before the Board in March 2009 and November 2012, it was remanded for additional development of the record.  The November 2012 decision also determined that new and material evidence had been received to reopen the Veteran's claim for service connection for irritable bowel syndrome.  

The Board's November 2012 determination granted a 70 percent rating for posttraumatic stress disorder (PTSD) for the period from April 17, 1996 to November 2010; assigned April 17, 1996 as the effective date for a grant of a total rating based on individual unemployability due to service-connected disability; and denied service connection for bilateral thumb dislocations.  Service connection for tinea versicolor was remanded so a statement of the case could be issued.  This was accomplished in November 2015, but a substantive appeal was not received.  This decision, accordingly, is limited to the issues set forth on the cover page.

The issue of service connection for irritable bowel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD and fibromyalgia.  

2.  The Veteran's carpal tunnel syndrome was manifested more than one year following service, and is not shown to be related to service or his service-connected fibromyalgia.

3.  The Veteran's thoracic outlet syndrome was manifested more than one year following service, and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated by service, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Thoracic outlet syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in July 2004, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records, Social Security Administration, private and VA medical records have been obtained.  The Veteran was afforded VA examinations to assess the etiology of carpal tunnel syndrome and thoracic outlet syndrome.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are negative for complaints or findings pertaining to carpal tunnel syndrome.  The Veteran complained of pain in the lower neck and shoulder for one day in October 1990.  An examination revealed obvious stiffness on the left side of the neck and limitation of motion.  The assessment was cervical spasm.  Medication, quarters and light duty were prescribed.  The upper extremities, spine and neck were normal on the separation examination in July 1991.  

The Veteran served in Southwest Asia.  The discharge certificate shows he was a mechanic. 

A VA Persian Gulf examination was conducted in February 1995.  The Veteran reported he had had carpal tunnel for more than one year.  It was noted he had been a machine operator following service.  An examination showed he had normal range of motion of the elbows, wrists and hands.  Strength was 5/5 in the upper extremities.  

The Veteran was seen by a private physician in March 1996.  It was noted that the examination of the left upper extremity was positive for thoracic outlet syndrome.  

A history of thoracic outlet syndrome was noted on VA hospitalization in May 1996.  It was reported the Veteran had decreased strength subjectively in the upper extremities.  

Social Security Administration records show that the Veteran had complaints of carpal tunnel syndrome in February 1996 and reported he had similar symptoms two years earlier.  He stated he had worked a few days the previous month and developed pain in the hands consistent with the symptoms of carpal tunnel syndrome.  He again complained of carpal tunnel syndrome symptoms in May 1997.  The examiner stated that the examination failed to reveal any evidence to confirm carpal tunnel syndrome and there were no electrical studies.  

VA outpatient treatment records show the Veteran was seen in February 1999 and it was noted he had chronic, probably bilateral carpal tunnel syndrome.  An electromyogram (EMG) was consistent with bilateral carpal tunnel syndrome.  In April 1999, he stated he had a five to six year history of numbness in the hands, primarily in the distribution of the median nerve.  In June 1999, it was indicated he was a mechanic in service.  A neurology consultation in August 2008 shows that the Veteran reported he had experienced bilateral arm numbness since approximately 1995.  

A VA peripheral nerves examination in August 2009 shows that the Veteran reported he first developed wrist pain shortly after he entered service.  He said he was working as a diesel mechanic.  He related he had wrist pain and numbness in his fingertips when he was in Saudi Arabia and Iraq.  He stated he did not say anything because he was told not to go on sick call because he would have been discharged.  The examiner reviewed the record and noted there were no visits to a health care facility for carpal tunnel syndrome during service.  The examiner noted there were no reports of wrist or hand pain on examinations in May 1990 and the July 1991 separation examination.  The examiner noted the first mention of carpal tunnel syndrome was on the February 1995 Persian Gulf examination.  The assessment was bilateral carpal tunnel syndrome.  The examiner stated there was no documentation of carpal tunnel syndrome in service and that the clinical symptomatology with the complaint of continuous pain and paresthesia distribution in the fingertips was not consistent with carpal tunnel nerve distribution.  He opined that it was less likely as not that carpal tunnel syndrome was caused by or a result of the Veteran's service.  He added it was less likely than not that carpal tunnel syndrome was permanently aggravated by fibromyalgia.  The examiner noted significant post service history of exposure to repetitive use work with both hands.  He acknowledged that carpal tunnel syndrome may be worsened or exacerbated by fibromyalgia flare-ups, but was not caused by fibromyalgia.

A diagnosis of thoracic outlet syndrome was made on December 2011 VA examination.  

On VA peripheral nerve examination in December 2011, the Veteran reported he began having numbness and tingling in his wrists and hands in service.  He stated he was having problems gripping things and frequently dropped things.  He noted he was diagnosed with carpal tunnel syndrome following an electromyogram at the VA.  

In December 2015, the Veteran's records were reviewed for an opinion regarding the etiology of carpal tunnel syndrome.  The opinion provider concluded it was less likely as not that carpal tunnel syndrome was incurred in or caused by service or service-connected fibromyalgia.  Her rationale was that carpal tunnel syndrome may mimic fibromyalgia but is not a result of it.  She stated that carpal tunnel syndrome is a result of compression of nerves or tendons due to an increase in pressure in the carpal tunnel which is caused by narrowing of the tunnel.  This can be due to inflammation or thickening of the tendons or tendon sheath which causes narrowing of the tunnel and pressure on the median nerve and/or tendons.  The opinion provider added that fibromyalgia is not a listed risk factor for carpal tunnel syndrome.  Fibromyalgia is chronic widespread pain, but is not related to inflammation and does not cause symptoms of compression like carpal tunnel syndrome does.  The evidence of similar electromyogram findings in 1999 and 2008 shoed that the Veteran had not experienced a progression in the severity of carpal tunnel syndrome.  She noted that a review of records showed that the Veteran had not has surgery and wore splints as needed, and that this indicated there has not been progression of the carpal tunnel syndrome.  She stated that the flare-ups would not be caused by fibromyalgia because the most likely cause of carpal tunnel syndrome is increased pressure in the carpal tunnel, secondary to increased inflammation. Finally, she stated that fibromyalgia is widespread musculoskeletal pain usually accompanied by fatigue, psychiatric symptoms and multiple somatic symptoms, and that the cause of fibromyalgia is not known, while the cause of carpal tunnel syndrome is well documented.

The Veteran's records were reviewed in December 2015 for an opinion concerning the etiology of thoracic outlet syndrome.  Based on a review of the record, the opinion provider concluded that it was less likely than not that thoracic outlet syndrome was incurred in or caused by service because thoracic outlet syndrome was diagnosed in 1996, five years after service, and there was no evidence to connect it to service.  

The Veteran has been granted service connection for fibromyalgia and for PTSD with major depression and panic disorder.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).

The Board must assess the credibility and weight given to all evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider, inter alia, inconsistent statements, facial plausibility, bias, self-interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, although it may otherwise weigh the absence of contemporaneous medical evidence against lay evidence when determining credibility.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must also assess the adequacy of medical opinions and, in doing so, must consider a medical examiner's opinion as a whole.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).


	Carpal tunnel syndrome 

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought. Id. In this case, the evidence does not support a finding that the Veteran's carpal tunnel syndrome was caused or aggravated either by military service or by service-connected fibromyalgia.

On VA examination in August 2009 and again in December 2011, the Veteran reported that he had wrist pain during service. However, these statements are inconsistent with the findings in the service treatment records, which appear to be complete and which do not note any report of wrist pain or any other wrist problems. The reports of wrist pain in service are also inconsistent with the Veteran's earlier statements at the February 1995 VA Persian Gulf examination, at which he did not report in-service wrist pain, and with the Social Security Administration records and VA outpatient treatment records in April 1999, all of which reflect the onset of carpal tunnel syndrome as being several years following service.  These inconsistencies compel the Board to conclude that the statements made in the course of seeking VA benefits are not accurate and cannot be considered credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot afford them significant probative weight.  Id. 

It is also significant to note that the only medical opinions of record are against the claim.  Following the VA examinations in August 2009, the examiner concluded it was less likely as not that carpal tunnel syndrome was related to service, because (1) the Veteran had significant post-service repetitive use work with both hands, (2) the Veteran's recent increase in hand and wrist pain was inconsistent with his "essentially unchanged" EMG from 1999, and (3) the Veteran's clinical symptoms of continuous pain and paresthesia distribution in the fingertips were inconsistent with carpal tunnel nerve distribution.  See Monzingo, 26 Vet. App. at 106.

In December 2015, the Veteran's records were again reviewed by another VA medical provider who also found that carpal tunnel syndrome was not related to service or fibromyalgia.  In addition, she noted there was nothing in the record to demonstrate that there had been any progression of carpal tunnel syndrome.  Thus, there is no indication in the record that the Veteran's carpal tunnel syndrome was aggravated by his service-connected fibromyalgia.  

The Veteran's lay opinion that carpal tunnel syndrome is related to service or fibromyalgia cannot be considered competent evidence on this matter.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer).  However, the medical evidence of record indicates that carpal tunnel syndrome began after service and was neither caused nor aggravated by fibromyalgia.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for service connection for carpal tunnel syndrome.

	Thoracic outlet syndrome 

The service treatment records show the Veteran had complaints of neck and shoulder pain in October 1990.  He was found to have cervical spasm.  There was no indication of thoracic outlet syndrome, and the July 1991 discharge examination demonstrated no abnormality.  He was first noted to have thoracic outlet syndrome in March 1996, more than four years following his separation from service.  The only medical opinion of record determined that thoracic outlet syndrome is not related to service.  This conclusion was predicated on a review of the record and the Board, therefore, find that the examiner considered the service treatment records noting in-service reports of neck symptoms.  See Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012) (noting that "there is no reasons or bases requirement imposed on [medical] examiners.").  The Veteran's assertions that thoracic outlet syndrome is related to service are not competent evidence in the matter.  He is a layperson, and the cause of thoracic outlet syndrome is a complex medical question beyond the scope of common knowledge/lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011)).  Accordingly, the Board finds that the negative medical opinion is of greater probative value than the Veteran's statements regarding the cause of his thoracic outlet syndrome.

In summary, the preponderance of the evidence establishes that the Veteran's thoracic outlet syndrome became manifest after and is not shown to be related to service.  Accordingly, the preponderance of the evidence is against the claim for service connection for it.

The Board is grateful to the Veteran for his service and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for carpal tunnel syndrome is denied.

Service connection for thoracic outlet syndrome is denied.


REMAND

In its November 2012 remand, the Board directed that VA obtain opinions regarding the etiology of irritable bowel syndrome.  The examiner was requested to provide an opinion as to whether any current stomach disorder, to include diarrhea and irritable bowel syndrome, was proximately due to or aggravated by the Veteran's service-connected PTSD.  In December 2015, a VA examiner reviewed the record and concluded the Veteran had diarrhea, not irritable bowel syndrome.  He did not provide an opinion regarding whether diarrhea had been caused or aggravated by PTSD.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the U.S. United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand is appropriate to procure the requested opinion.

Accordingly, the case is REMANDED for the following action:

1.  Please arrange for the Veteran's records to be sent to the examiner who provided the opinion in December 2015 for a supplemental medical opinion.  If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's diarrhea was caused or aggravated (the opinion must address the concept of aggravation, i.e., an increase in severity beyond natural progression) by his service-connected PTSD.  

The rationale and reasoning for any opinion or conclusion should be set forth.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


